Title: From Thomas Jefferson to John Jay, 20 August 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris Aug. 20. 1788.
          
          I had the honor to write to you on the 3d. 10th. and 11th. instant with a postscript of the 12th. all of which went by Mrs. Barclay. Since that date we receive an account of a third victory obtained by the Russians over the Turks on the Black sea, in which the Prince of Nassau with his gallies destroyed 2 frigates, 3 smaller vessels, and 6. gallies. The Turkish power on that sea is represented by their enemies as now annihilated. There is reason to believe however that this is not literally true, and that, aided by the supplies furnished by the English, they are making extraordinary efforts to re-establish their marine.The Russian minister here has shewn the official report of Admiral Greigh on the combat of July 17. in which he claims the victory, and urges in proof of it that he kept the field of battle. His report is said to have been written on it. As this paper, together with the report of the Swedish admiral, is printed in the Leyden gazette of the 15th. inst. I inclose it to you. The court of Denmark has declared it will furnish to Russia the aid stipulated in their treaty: and it is not doubted they will go beyond this and become principals in the war. The next probable moves are that the king of Prussia will succour Sweden, and Poland Russia, by land: and a possible consequence is that England may send a squadron into the Baltic to restore the equilibrium in that sea. In my letter of the 11th. I observed to you that this country would have two difficulties to struggle with till the meeting of their States-general, and that one of these was the want of money. This has in fact over-borne all their resources, and the day before yesterday they published an arrêt suspending all reimbursements of capital, and reducing the paiments of the principal mass of demands for interest to 12. sous in the livre, the remaining eight sous to be paid with certificates. I inclose you a newspaper with the arrêt. In this paper you will see the exchange of yesterday; and I have inserted that of the day before to shew you the fall. The consternation is as yet too great to let us judge of the issue. It will probably ripen the public mind to the necessity of a change in their constitution and to the substituting the collected wisdom of the whole in place of a single will, by which they have been hitherto governed. It is a remarkeable proof of the total incompetency of a single head to govern a nation well, when with a revenue of six hundred millions they are led to a declared bankruptcy, and to stop the wheels of government, even in it’s most essential movements, for want of money.
          I send the present letter by a private conveiance to a sea port, in hopes a conveiance may be found by some merchant vessel. I have the honour to be with sentiments of the most perfect esteem and respect, Sir, your most obedient & most humble servant,
          
            Th: Jefferson
          
        